Citation Nr: 0007978	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  95-18 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral metatarsalgia 
with heel spur syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to June 
1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal. 


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
metatarsalgia with heel spur syndrome is supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation. 


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
metatarsalgia with heel spur syndrome is well grounded.  38 
U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it must be determined if the appellant has 
presented a well grounded claim for service connection.  In 
this regard, the claimant bears the burden of submitting 
sufficient evidence "to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  Simply stated, a well grounded claim must be 
plausible and capable of substantiation.  Id.  In determining 
whether a claim is well grounded, the Board is required to 
presume the truthfulness of evidence.  Robinette v. Brown, 8 
Vet. App. 69, 77-8 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).

In August 1994, the veteran was afforded a VA foot 
examination.  He provided a detailed history of foot pain 
starting in the 1970's.  Clinical findings included pes 
planus of grade 1 over 4 of the right foot and minimal pes 
planus of less than grade 1 of the left foot.  The examiner 
assessed the veteran's chronic foot pain, physical 
examination and history as consistent with plantar fasciitis 
(heel spur syndrome).  Calcaneal heel spurs were identified 
in a September 1994 X-ray.  The Board considers this report 
to suggest a plausible association between the veteran's 
current foot pathology and service.  In accordance with the 
pertinent qualifying factors, the Board finds the claim is 
well grounded in this case.

As the duty to assist is triggered here by a well-grounded 
claim, the Board finds that VA has an obligation to further 
develop the veteran's claim.  See Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  


ORDER

The claim for entitlement to service connection for bilateral 
metatarsalgia with heel spur syndrome is well grounded and to 
this extent the appeal is granted. 


REMAND

The Board notes that the veteran's foot pathology has been 
divergently assessed over the years.  Apart from the August 
1994 clinical findings mentioned above, in 1975 and 1976, the 
veteran was seen only for complaints of left foot pain in 
service.  The veteran reported a history of hip arthritis.  
Pain was not persistent, and it was reported he had full 
range of motion.  X-rays in May 1975 showed no abnormalities.  
In December 1975, a podiatry consult showed an old incidious 
injury of the left third metatarsal.  The records also 
demonstrate the veteran was provided arch supports.  X-rays 
in April 1976 showed a small exostosis, and a metatarsal pad 
was provided.  In July 1976, the veteran was again seen by 
podiatry, having presented with 2nd metatarsal head pain.  It 
appears the metatarsal pad required adjustment because the 
examiner prescribed that the pad be removed, reduced or 
replaced.  Service medical records are otherwise silent as to 
complaints, treatment or diagnoses relating to any foot pain. 

The veteran was afforded a VA rating examination in November 
1977, and there were no complaints, treatment or diagnoses 
relating to pain in either foot at that time.  Nearly 12 
years thereafter, in June 1989, the veteran had complaints 
relating to his right foot and was afforded a foot X-ray, 
which revealed mild degenerative joint disease at the right 
metatarsophalangeal and interphalangeal joints and no other 
significant abnormalities.  The veteran was afforded a foot 
examination in September 1989.  The veteran reported he had 
no left foot complaints at that time or previously; X-rays 
showed no evidence of fracture.  Diagnosis before X-rays was 
mild pes cavus. 

The Board is of the opinion that another podiatry examination 
should be afforded to reconcile current findings with 
divergent findings in the historical record and to ascertain 
the nature and etiology of any current foot pathology.  The 
appellant is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (1999). 

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his foot conditions from 
1995 to the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities and 
request that all available pertinent 
clinical documentation be forwarded for 
incorporation into the record.

2.  The veteran should then be afforded a 
special podiatry examination in order to 
identify any current foot pathology that 
may now be present and to ascertain the 
etiology of any pathology identified.  
The examiner is requested to review the 
claims file and is asked to indicate in 
the examination report that he or she has 
examined the claims folder.

All tests deemed necessary by the 
examiner should be conducted to determine 
the nature and etiology of any current 
foot pathology.  The examiner is asked to 
express an opinion as to whether it is at 
least as likely as not that any current 
foot pathology is related to the 
veteran's military service.  The complete 
medical rationale for any opinion is to 
be provided. 

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review 
evidence of record.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
foot disorder.  If the determination 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate disposition of this case.  No action is required 
of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

